107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appelleev.Lance Lamont GATLING, Appellant
No. 95-3155.
United States Court of Appeals, District of Columbia Circuit.
Oct. 28, 1996.

Before WILLIAMS, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.  The court has accorded the arguments full consideration and has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED that appellant's sentence be affirmed.  Defendant argued that the jury should have been instructed on a self-defense theory.  There is, however, no evidence of any provocative conduct by the agent that could have led the defendant to reasonably believe he was in imminent danger of death or serious bodily harm.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).